Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 24-28 and 34-37 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/02/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Rink on 04/15/2021.

The application has been amended as follows: 
	Claims 29-33 and 38-41 are cancelled.



28.    (Currently amended) A method of producing the metal sheet according to claim 24, the method comprising:
cold-rolling a hot-rolled sheet with a draft of 70% or more to obtain a cold-rolled sheet; and
annealing the cold-rolled sheet under conditions of an annealing temperature of a recrystallization temperature or more and the recrystallization temperature +25°C or less, a temperature irregularity at the sheet surface of ±10°C or less, and an annealing time of 100 seconds or less;[.]
thereby producing the metal sheet of claim 24.

36.    (Currently amended) A method of producing the metal sheet according to claim 25, the method comprising:
cold-rolling a hot-rolled sheet with a draft of 70% or more to obtain a cold-rolled sheet; and
annealing the cold-rolled sheet under conditions of an annealing temperature of a recrystallization temperature or more and the recrystallization temperature +25°C or less, a temperature irregularity at the sheet surface of ±10°C or less, and an annealing time of 100 seconds or less;[.]
thereby producing the metal sheet of claim 25.

37.    Currently amended) A method of producing the metal sheet according to claim 27, the method comprising:
cold-rolling a hot-rolled sheet with a draft of 70% or more to obtain a cold-rolled sheet; and
annealing the cold-rolled sheet under conditions of an annealing temperature of a recrystallization temperature or more and the recrystallization temperature +25°C or less, a temperature irregularity at the sheet surface of ±10°C or less, and an annealing time of 100 seconds or less;[.]
thereby producing the metal sheet of claim 27.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kubo (WO2017098983 using US20180361456A1 as English translation) and Higashi (US20160221080).
Kubo discloses a metal sheet having a bcc structure wherein the metal sheet is a ferrite based steel sheet having overlapping composition as illustrated in Table 1 (Page 7 of previous office action 12/15/2020).
However, Kubo does not discloses instant claimed condition (a) or (b1).  Even if claimed conditions (a1) or (b1) is a resulting effect of metal sheet compositions, microstructure and process of making.  Kubo does not disclose annealing the cold-rolled sheet under conditions of an annealing temperature of a recrystallization temperature or more and the recrystallization temperature +25°C or less, a temperature irregularity at the sheet surface of ±10°C or less as required by instant process claim 28.
Hence, it would not be obvious to one skill in the art to arrive at condition (a1) or (b1).
Higashi discloses abnormal grain growth is caused by unevenness in temperature within a sintering furnace.  However, Higashi’s grain is diamond grain, not steel grain. (paragraph [0022])
Hence, one of skill in the art would not be looking at the teaching of Higashi regarding controlling diamond grain growth and applying such teaching to the process of making steel sheet of Kubo to arrive at condition (a1) or (b1) for the benefit of controlling abnormal steel grain growth.

Hence, instant claims 24-27 and 34-35 are allowed.  As a result of allowed claim 24, withdrawn process claims 28, 36-37 are also rejoined to be allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/JENNY R WU/Primary Examiner, Art Unit 1733